Citation Nr: 1221869	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-35 473	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residuals of pilonidal cyst removal with scarring.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from January 1956 to August 1959.  A review of his service treatment records (STRs) reflects that the Veteran had pilonidal sinus dimpling with no drainage or swelling at the time of an enlistment physical examination in December 1955.  The Veteran's pilonidal sinus became symptomatic and he was admitted for drainage of a pilonidal cyst in July 1956.  The Veteran experienced additional symptoms in March 1957 and was admitted for excision of a pilonidal sinus in April 1957.  The remainder of the STRs do not reflect any additional complaints or problems associated with a pilonidal cyst/sinus.  The Veteran's October 1959 separation physical examination noted the surgery by history and the presence of a 31/2-inch scar.  

The Veteran submitted his initial claim for VA disability compensation benefits in December 2008.  He sought service connection for his pilonidal cyst.  He did not list any post-service treatment, only his treatment in service.

The Veteran was afforded a VA examination in April 2009.  The examiner noted the purpose of the examination was for evaluation of the Veteran's previous pilonidal cyst surgery and scar.  He reported that the Veteran had no major difficulties.  The examiner said the Veteran described that, every once or twice per year he believed he had some drainage from the surgical scar.  This would go away very quickly, within a day.  The examiner also said there had been no pain within the area and no other symptomatology or change of any nature.  The examiner provided a detailed description of the surgical scar, including the dimensions.  The scar was essentially asymptomatic.  The diagnosis was old pilonidal cyst removed with completely stable scar.

In April 2009, the Veteran was granted service connection for residuals of pilonidal cyst removal with scarring.  He was given a noncompensable disability rating under Diagnostic Code 7805.  This diagnostic code is used to evaluate scar disabilities based on disabling effects of scars not rated under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118 (2011).

The Veteran disagreed with the noncompensable disability rating in December 2009.  He submitted a statement at that time, and several additional statements, wherein he stated that he experienced feelings like a knife or surgical instrument is cutting in the area of the scar.  He also said that he experienced feelings like pins pricking at the area of the surgery and this was 10-20 times per month.  He related that he sometimes experienced different pains when sitting.  In short, he described multiple occasions of experiencing pains of different types in the area of his surgical scar that were not necessarily associated with the scar.  

The Veteran submitted a VA outpatient surgery clinic entry in support of his claim.  The entry was dated in September 2010 and noted that the Veteran had asked that he receive a review of his symptoms to support his claim.  The entry noted that such a review was not possible.  However, a medical examination was conducted that noted the Veteran's reported history of surgery in 1957 with recurrent pain and rare drainage.  The entry also noted that the Veteran reported a pain as either tearing or "like being stitched" in the area of his surgery.  The pain was exacerbated by prolonged sitting and was relieved after getting up and walking around.  The entry concluded that the Veteran did not currently have a pilonidal cyst and the old incision site was well healed without any evidence of masses or infection.  There was no comment in regard to the Veteran's claimed symptoms.

The Veteran's description of his various pains is in contrast to the VA examination report of April 2009.  The Veteran maintains that he told the examiner of his complaints but the information was not included in the examination report.  The Veteran is considered competent to provide lay evidence of his symptoms.  He is not, in this case, competent to provide an opinion that would link his alleged symptoms directly to the service-connected disability.  Therefore, a new examination is necessary to assess the Veteran's complaints of pain associated with his surgical site.

The Veteran presented several VA outpatient entries on his own and the AOJ obtained limited records for the period from September 2010 to October 2010.  The Board notes that Virtual VA includes VA outpatient records dated in October 2011 and January 2012.  None of the entries provides evidence to associate any claimed pain to the Veteran's service-connected pilonidal cyst disability, although the October 2011 entry noted continued complaints of pain associated with the pilonidal cyst as well as occasional drainage.

The Board also notes that the September 2010 surgery note submitted by the Veteran referenced his having had hernia surgery at the VA medical center (VAMC) in Milwaukee in March 1996.  Further, the April 2009 VA examiner noted that the Veteran was followed at the Milwaukee VAMC for several medical conditions.  Finally, the Veteran's claims folder contains three VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, dated in August 1985, January 1987, and February 1987, respectively.  The Milwaukee VAMC sought information on the Veteran's status from the AOJ.  Thus, the Veteran has a history of medical treatment from VA.

The Veteran did not report any additional post-service treatment for his service-connected disability when he submitted his claim.  However, he asserts that he has experienced the different types of pain since his 1957 surgery.  Based on the above information, it appears that there are outstanding VA medical records for the Veteran, to include records regarding treatment provided during the pendency of this appeal.  It is not clear that the records contain any relevant information or evidence; however, that cannot be determined without review of the records.  The VA records for the Veteran from the date of his claim to the present are of most importance.  On remand the records should be obtained and associated with the claims folder or included in Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected residuals of a pilonidal cyst, especially since the date of his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

Even if the Veteran does not respond to the above request, the AOJ should obtain outstanding VA records for the Veteran from the date of the claim to the present.  Such records must either be associated with the claims folder or included in Virtual VA.  

2.  Upon completion of the above, the Veteran should be afforded a VA examination by a physician with appropriate experience to assess the Veteran's disability to include his lay statements of pain and pain-like symptoms associated with his surgery site.  The claims folder and a copy of this remand must be provided to the examiner for review.

(The examiner is advised that the Veteran had a pilonidal sinus drained in service in July 1956 with an excision of a pilonidal sinus in April 1957.  The Veteran's STRs are negative for further complaints associated with the pilonidal sinus/cyst.  The Veteran submitted his initial claim for VA disability compensation benefits in December 2008.  He has not reported post-service treatment for his pilonidal sinus/cyst at the time of this remand.  He was given a VA examination in April 2009 at which time the examiner recorded that the Veteran had no complaints of pain.  Since the VA examination, the Veteran has submitted multiple statements wherein he has complained of experiencing feelings like a knife or surgical instrument is cutting in the area of the scar.  He also said that he experienced feelings like pins pricking at the area of the surgery and this was 10-20 times per month.  He related that he sometimes experienced different pains when sitting.)  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any of the pain complained of by the Veteran is a result of or related to his service-connected pilonidal sinus/cyst.  This would include as a residual of the surgical treatment in service or as an indication of pain associated with an active disability.  It should be specifically noted whether the pain is caused by the surgical scarring.

The examiner should provide a complete rationale for any opinion expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  Thereafter, the AOJ should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the AOJ should review the requested examination report and required medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if it is not, the AOJ should implement corrective procedures.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  This would include consideration of whether the Veteran's service-connected disability exhibits any signs/symptoms that should be considered for a rating under the criteria used to evaluate disabilities of the digestive system, particularly Diagnostic Codes 7332-7337.  38 C.F.R. § 4.114 (2011).  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

